Case 1:21-cr-20022-AMC Document 38 Entered on FLSD Docket 09/01/2021 Page 1 of 2




                              UNITED STATE DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                               CASE NO. 21-20022-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  LOQUACIOUS DEVON TAYLOR,

          Defendant.
                                           /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Alicia M. Otazo-Reyes Following Change of Plea Hearing [ECF No. 36]. On

  August 9, 2021, Magistrate Judge Otazo-Reyes held a Change of Plea hearing during which

  Defendant pled guilty to Count One of the Indictment [ECF No. 3] pursuant to a written plea

  agreement [ECF No. 34].      Magistrate Judge Otazo-Reyes thereafter issued a Report and

  Recommendation on Change of Plea [ECF No. 36]. No party has filed objections to the Report,

  and the time to do so has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 36] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Loquacious Devon Taylor as to Count One

             of the Indictment is ACCEPTED;

         3. Defendant Loquacious Devon Taylor is adjudicated guilty of Count One of the

             Indictment, which charges him with possession of a firearm by a convicted felon, in
Case 1:21-cr-20022-AMC Document 38 Entered on FLSD Docket 09/01/2021 Page 2 of 2

                                                            CASE NO. 21-20022-CR-CANNON


           violation of Title 18, United States Code, Section 922(g)(1).

  DONE AND ORDERED in Chambers at Fort Pierce, Florida this 1st day of September 2021.




                                                    ________________________________
                                                    AILEEN M. CANNON
                                                    UNITED STATES DISTRICT JUDGE


   cc:   counsel of record
